DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein et al. (US20110141052, “Bernstein”).
Re claim 12, Bernstein discloses a haptic solenoid assembly for transmission of amplified vibrations to a vibrated member, the haptic solenoid assembly comprising: 
a stationary pole 94 (figs 10 & 15, para [0088] & [0094], note: employing embodiment of fig 15 where 36 has structure of fig 10; 32 is also disclosed to actuate 24 in device 10 as shown in figs 1-2-see para [0071]) comprising: 
a casing (figs 10 & below, para [0088]) defining a plunger-receiving cavity opening out in the casing (figs 10 & below), and a coil 96 at least partially surrounding the plunger-receiving cavity (figs 10 & below, para [0088]); 
a mobile pole comprising: 
a mobile pole body 92 (fig 10, para [0088]-[0089], applicant discloses the mobile pole body is the same as the plunger body-see pg 12, para [0052]) extending at least partially in the plunger-receiving cavity (fig 10, para [0088]) and displaceable therein when an electric current is provided to the coil 96 (para [0088]), and 
a lever-mounting portion 40c (fig 15, para [0089] & [0095], discloses 92 can form 40) protruding outwardly from the plunger-receiving cavity (figs 10 & 15); and 
a vibration-transmitting lever 40b (fig 15, para [0095]) comprising: 
a solenoid-mounting end portion (figs 15 & below) pivotably mounted to the lever-mounting portion 40c of the mobile pole about a first pivot axis 104 (fig 15, para [0095]); and 
an opposed vibrating end portion (figs 15 & below) engageable to the vibrated member 24 (fig 15, para [0071] & [0095]).

    PNG
    media_image1.png
    501
    514
    media_image1.png
    Greyscale

Re claim 13, Bernstein discloses claim 12 as discussed above and further discloses the stationary pole 94 is mountable to a solenoid-mounting structure (figs 1-2, structure of 10) wherein the vibrating end portion of the vibration-transmitting lever 40b is pivotably mountable to the solenoid-mounting structure about a second pivot axis 106 (fig 15, para [0095]), the first and second pivot axes 104, 106 being substantially parallel to each other (fig 15, para [0095]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-11, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein in view of  Hoffman (DE3707600, “Hoffman”, using machine translation).
Re claim 1, Bernstein discloses a haptic solenoid assembly for transmission of amplified vibrations to a vibrated member, the haptic solenoid assembly comprising: 
a stationary pole 94 (figs 10 & 15, para [0088] & [0094], note: employing embodiment of fig 15 where 36 has structure of fig 10; 32 is also disclosed to actuate 24 in device 10 as shown in figs 1-2-see para [0071]) comprising: 
a casing (figs 10 & above for claim 12, para [0088]) defining a plunger-receiving cavity opening out in the casing (figs 10 & above for claim 12) and a coil 96 at least partially surrounding the plunger-receiving cavity (figs 10 & above for claim 12, para [0088]); 
a mobile pole comprising: 
a mobile pole body 92 (fig 10, para [0088]-[0089], applicant discloses the mobile pole body is the same as the plunger body-see pg 12, para [0052]) at least partially received in the plunger-receiving cavity (fig 10, para [0088]) and displaceable therein when an electric current is provided to the coil 96 (para [0088]); and 
a lever-mounting portion 40c (fig 15, para [0089] & [0095], discloses 92 can form 40) protruding outwardly from the plunger-receiving cavity (figs 10 & 15) and engageable to the vibrated member 24 (fig 15, para [0071] & [0095]).
Bernstein discloses claim 1 except for a solenoid vibration-damping system engaged to the stationary pole and at least partially surrounding the plunger-receiving cavity.
Hoffman discloses a vibration-damping system (fig, para [0011] & [0013], includes 10 & 11) engaged to the casing 1 (fig 1, para [0011]) and at least partially surrounding the shaft receiving cavity (figs 1 & below).

    PNG
    media_image2.png
    321
    594
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the stationary pole of Bernstein to include a solenoid vibration-damping system engaged to the stationary pole and at least partially surrounding the plunger-receiving cavity, as disclosed by Hoffman for a casing with a shaft receiving cavity, in order to reduce transfer of vibrations to the casing, as taught by Hoffman (para [0003]-[0004]). 
Re claim 2, Bernstein in view of Hoffman disclose claim 1 as discussed above. Bernstein is silent with respect to the solenoid vibration-damping system comprises a plunger-guiding bushing engaged to the casing of the stationary pole and having a plunger-receiving aperture formed therethrough in register with the plunger-receiving cavity;
Hoffman discloses the vibration-damping system comprises a shaft-guiding bushing 11 (fig 1, para [0011] & [0013]) engaged to the casing 1 and having a shaft-receiving aperture formed therethrough in register with the shat-receiving cavity (figs 1 & above for claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the solenoid vibration-dampening system of Bernstein in view of Hoffman to include a plunger-guiding bushing engaged to the casing of the stationary pole and having a plunger-receiving aperture formed therethrough in register with the plunger-receiving cavity, as disclosed by Hoffman for a shaft guiding bushing and shaft receiving aperture, in order to reduce transfer of vibrations to the casing, as taught by Hoffman (para [0003]-[0004]). 
Re claim 3, Bernstein in view of Hoffman disclose claim 2 as discussed above. Bernstein discloses an inner cross-section of the plunger receiving cavity (figs 10 & below, inner cross-section is the cross-sectional area indicated below).

    PNG
    media_image3.png
    254
    473
    media_image3.png
    Greyscale

Bernstein is silent with respect to the plunger-receiving aperture has an inner cross-section smaller than the inner cross-section of the plunger-receiving cavity.
Hoffman discloses the shaft-receiving aperture has an inner cross-section (figs 1 & below, inner cross-section is the cross-sectional area indicated below).

    PNG
    media_image4.png
    204
    594
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plunger-receiving aperture of Bernstein in view of Hoffman to have an inner cross-section, as disclosed by Hoffman for a shaft receiving aperture, smaller than the inner cross-section of the plunger-receiving cavity, in order to provide less friction by having a small bushing surface, as demonstrated by Hoffman. As seen in Hoffman the bushing size is much smaller than the rest of the shaft, therefore one in the art will provide a similar bushing size with respect to the mobile pole body/plunger-receiving cavity.
Re claim 4, Bernstein in view of Hoffman disclose claim 2 as discussed above. Bernstein is silent with respect to the solenoid vibration-damping system comprises a solenoid vibration damper with a bushing-receiving aperture formed therethrough, the solenoid vibration damper being engaged to the casing and surrounding at least partially the plunger-receiving cavity, the plunger-guiding bushing being at least partially snugly fitted into the bushing-receiving aperture.
Hoffman discloses a vibration damper 10 with a bushing-receiving aperture formed therethrough (figs 1 & above for claim 1), the vibration damper 10 being engaged to the casing 1 and surrounding at least partially the shaft-receiving cavity (figs 1 & above for claim 1, surrounds opening of cavity), the shaft-guiding bushing 11 being at least partially snugly fitted into the bushing-receiving aperture (figs 1 & above for claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the solenoid vibration-dampening system of Bernstein in view of Hoffman to a solenoid vibration damper with a bushing-receiving aperture formed therethrough, the solenoid vibration damper being engaged to the casing and surrounding at least partially the plunger-receiving cavity, the plunger-guiding bushing being at least partially snugly fitted into the bushing-receiving aperture, as disclosed by Hoffman for a shaft guiding bushing, in order to reduce transfer of vibrations to the casing, as taught by Hoffman (para [0003]-[0004]). 
Re claim 5, Bernstein in view of Hoffman disclose claim 1 as discussed above. Bernstein further discloses a vibration-transmitting lever 40b (fig 15, para [0095]) having: 
a solenoid-mounting end portion (figs 15 & above for claim 12) pivotably mounted to the lever-mounting portion 40c of the mobile pole about a first pivot axis 104 (fig 15, para [0095]); and 
an opposed vibrating end portion (figs 15 & above for claim 12) engageable to the vibrated member 24 (fig 15, para [0071] & [0095]).
Re claim 6, Bernstein in view of Hoffman disclose claim 5 as discussed above. Bernstein further discloses the stationary pole 94 is mountable to a solenoid-mounting structure (figs 1-2, structure of 10), the vibrating end portion of the vibration-transmitting lever 40b being pivotably mountable to the solenoid-mounting structure about a second pivot axis 106 (fig 15, para [0095]), the first and second pivot axes 104, 106 being substantially parallel to each other (fig 15, para [0095]).
Re claim 8, Bernstein discloses a haptic solenoid assembly for transmission of amplified vibrations to a vibrated member, the haptic solenoid assembly comprising: 
a solenoid barrel forming a stationary pole 94 (figs 10 & 15, para [0088] & [0094], note: employing embodiment of fig 15 where 36 has structure of fig 10; 32 is also disclosed to actuate 24 in device 10 as shown in figs 1-2-see para [0071]; applicant discloses the solenoid barrel is the same as the stationary pole-see pg 11, para [0048]) and comprising: 
a casing (figs 10 & above for claim 12, para [0088]) defining a plunger-receiving cavity opening out in the casing (figs 10 & above for claim 12); and a coil 96 at least partially surrounding the plunger-receiving cavity (figs 10 & above for claim 12, para [0088]); 
a mobile pole comprising: 
a plunger body 92 (fig 10, para [0088]-[0089]) at least partially received in the plunger-receiving cavity (fig 10, para [0088]) and displaceable therein when an electric current is provided to the coil 96 (para [0088]); and 
a lever-mounting portion 40c (fig 15, para [0089] & [0095], discloses 92 can form 40) protruding from the plunger body 92 outwardly from the plunger-receiving cavity (figs 10 & 15) and engageable to the vibrated member 24 (fig 15, para [0071] & [0095]).
Bernstein discloses claim 1 except for a solenoid vibration-damping system engaged to the stationary pole and at least partially surrounding the plunger-receiving cavity.
Bernstein discloses claim 8 except for a plunger-guiding bushing engaged to an outer surface of the casing and having a plunger-receiving aperture formed therethrough and being in register with the plunger-receiving cavity of the solenoid barrel.
Hoffman discloses a shaft-guiding bushing 11 (fig 1, para [0011] & [0013]) engaged to an outer surface of the casing 1 (fig 1) and having a shaft-receiving aperture formed therethrough and being in register with the shat-receiving cavity (figs 1 & above for claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the casing of Bernstein in view of Hoffman to include a plunger-guiding bushing engaged to an outer surface of the casing and having a plunger-receiving aperture formed therethrough and being in register with the plunger-receiving cavity, as disclosed by Hoffman for a shaft guiding bushing and shaft receiving aperture, in order to reduce transfer of vibrations to the casing, as taught by Hoffman (para [0003]-[0004]). 
Re claim 9, Bernstein in view of Hoffman discloses claim 8 as discussed above. Bernstein is silent with respect to a solenoid vibration damper with a bushing-receiving aperture formed therethrough, the solenoid vibration damper being engaged to the casing and surrounding at least partially the plunger-receiving cavity, the plunger-guiding bushing being at least partially snugly fitted into the bushing-receiving aperture.
Hoffman discloses a vibration damper 10 with a bushing-receiving aperture formed therethrough (figs 1 & above for claim 1), the vibration damper 10 being engaged to the casing 1 and surrounding at least partially the shaft-receiving cavity (figs 1 & above for claim 1, surrounds opening of cavity), the shaft-guiding bushing 11 being at least partially snugly fitted into the bushing-receiving aperture (figs 1 & above for claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the casing of Bernstein in view of Hoffman to comprise a solenoid vibration damper with a bushing-receiving aperture formed therethrough, the solenoid vibration damper being engaged to the casing and surrounding at least partially the plunger-receiving cavity, the plunger-guiding bushing being at least partially snugly fitted into the bushing-receiving aperture, as disclosed by Hoffman for a shaft guiding bushing, in order to reduce transfer of vibrations to the casing, as taught by Hoffman (para [0003]-[0004]). 
Re claim 10, Bernstein in view of Hoffman disclose claim 9 as discussed above. Bernstein discloses an inner cross-section of the plunger receiving cavity (figs 10 & above for claim 3, inner cross-section is the cross-sectional area indicated below).
Bernstein is silent with respect to the plunger-receiving aperture has an inner cross-section smaller than the inner cross-section of the plunger-receiving cavity.
Hoffman discloses the shaft-receiving aperture has an inner cross-section (figs 1 & below, inner cross-section is the cross-sectional area indicated below).

    PNG
    media_image4.png
    204
    594
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plunger-receiving aperture of Bernstein in view of Hoffman to have an inner cross-section, as disclosed by Hoffman for a shaft receiving aperture, smaller than the inner cross-section of the plunger-receiving cavity, in order to provide less friction by having a small bushing surface, as demonstrated by Hoffman. As seen in Hoffman the bushing size is much smaller than the rest of the shaft, therefore one in the art will provide a similar bushing size with respect to the mobile pole body/plunger-receiving cavity.

a solenoid-mounting end portion pivotably mounted to the lever-mounting portion of the mobile pole about a first pivot axis; and an opposed vibrating end portion engageable to the vibrated member.
Re claim 11, Bernstein in view of Hoffman disclose claim 10 as discussed above. Bernstein further discloses a vibration-transmitting lever 40b (fig 15, para [0095]) having: 
a solenoid-mounting end portion (figs 15 & above for claim 12) pivotably mounted to the lever-mounting portion 40c of the mobile pole about a first pivot axis 104 (fig 15, para [0095]); and 
an opposed vibrating end portion (figs 15 & above for claim 12) engageable to the vibrated member 24 (fig 15, para [0071] & [0095]).
Re claim 15, Bernstein in view of Hoffman disclose claim 1 as discussed above. Bernstein further discloses a haptic solenoid system comprising: a haptic solenoid assembly according to claim 1 (fig 15); and 
a vibration-transmitting member 40 (fig 15, para [0094]-[0095]) connected to the lever-mounting end portion 40c of the mobile pole (fig 15) and engageable to the vibrated member 24 (fig 15).
Re claim 16, Bernstein in view of Hoffman disclose claim 15 as discussed above. Bernstein further discloses a vibration-transmitting lever 40b (fig 15, para [0095]) comprising: 
a solenoid-mounting end portion (figs 15 & above for claim 12) pivotably mounted to the lever-mounting portion 40c of the mobile pole about a first pivot axis 104 (fig 15, para [0095]); and 
an opposed vibrating end portion (figs 15 & above for claim 12) pivotably connected to the vibration-transmitting member 40 about a second pivot axis 106 substantially parallel to the first pivot axis 104 (fig 15, para [0095]).
Re claim 17, Bernstein in view of Hoffman disclose claim 16 as discussed above. Bernstein further discloses the stationary pole 94 is mountable to a solenoid-mounting structure (figs 1-2, para [0062], portion of 12b where 36 is mounted), and wherein the vibration-transmitting member 40 comprises: a screen-driving member 40a (fig 15, para [0078] & [0095], says 24 can be a screen) engageable to the vibrated member 24 (fig 15); and 
a lever-mounting support mountable to the solenoid-mounting structure (figs 2 & 15, para [0095], lever-mounting support area of 12b where 40 & 36 are located) and comprising a lever-receiving portion defining a lever-receiving cavity (figs 2 & 15, cavity formed between top & bottom of 12b), the vibrating end portion of the vibration-transmitting lever 40b being at least partially received in the lever-receiving cavity (figs 2 & 15).
Re claim 20, Bernstein in view of Hoffman disclose claim 15 as discussed above. Bernstein is silent with respect to the solenoid vibration-damping system of the haptic solenoid assembly comprises a plunger-guiding bushing engaged to the casing of the stationary pole and having a plunger-receiving aperture formed therethrough in register with the plunger-receiving cavity.
Hoffman discloses the vibration-damping system comprises a shaft-guiding bushing 11 (fig 1, para [0011] & [0013]) engaged to the casing 1 and having a shaft-receiving aperture formed therethrough in register with the shat-receiving cavity (figs 1 & above for claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the solenoid vibration-dampening system of the haptic solenoid assembly of Bernstein in view of Hoffman to comprise a plunger-guiding bushing engaged to the casing of the stationary pole and having a plunger-receiving aperture formed therethrough in register with the plunger-receiving cavity, as disclosed by Hoffman for a shaft guiding bushing and shaft receiving aperture, in order to reduce transfer of vibrations to the casing, as taught by Hoffman (para [0003]-[0004]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bernstein in view of  Hoffman and in further view of Grootenhuis et al. (US3591815, “Grootenhuis”).
Re claim 7, Bernstein in view of Hoffman disclose claim 6 as discussed above. Bernstein is silent with respect to one or more lever vibration dampers proximate one of the first and second pivot axes.
Grootenhuis discloses one or more lever vibration dampers 31, 32 proximate one of the first and second pivot axes (figs 1-2, col 2, lns 21-43, 30 acts as lever have pivot axes at 31 & 32, since 31 & 32 are resilient members & have rubber they are capable of damping some vibration).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first and second pivot axes of Bernstein in view of Hoffman to include one or more lever vibration dampers proximate one of the first and second pivot axes, in order to allow angular movement between portions of the vibration lever, as taught by Grootenhuis (col 2, lns 38-43).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bernstein in view of Baird (HOW DO LEVERS CREATE ENERGY IF THE XONCEDRVATION OF ENERGY DOES NOT ALLOW ENERGY TO BE CREATED?, from wtamu.edu, 4/2/13, “Baird”).
Re claim 14, Bernstein discloses claim 13 as discussed above and further discloses the vibrating end portion comprises a vibrated member-connecting portion 40a (fig 15) engageable to the vibrated member 24 (fig 15), wherein a first distance is defined between the vibrated member-connecting portion 40a and the second pivot axis 106 (figs 15 & below), and a second distance is defined between the first and second pivot axes 104, 106 (figs 15 & below).

    PNG
    media_image5.png
    310
    401
    media_image5.png
    Greyscale

Bernstein discloses claim 14 except for the first distance being smaller than the second distance, for the vibrated member-connecting portion to follow a path smaller than a path followed by the solenoid-mounting end portion of the vibration transmitting lever upon actuation of the haptic solenoid assembly.
Bernstein further discloses the vibration transmission lever can decrease or increase the amount of force applied by 36 (para [0094]).
Baird discloses changing the distance from a pivot point of a lever and where the force is applied affects the amount of force applied, where being close to the pivot point result in a larger force moving a small distance and being far from the pivot results in a smaller force applied for a longer distance (fig, 1st para).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first distance and second distances of Bernstein so the first distance is smaller than the second distance, for the vibrated member-connecting portion to follow a path smaller than a path followed by the solenoid-mounting end portion of the vibration transmitting lever upon actuation of the haptic solenoid assembly, in order to decrease the amount of force the haptic solenoid assembly applies to the vibration  member, as taught by Baird.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bernstein in view of Hoffman and in further view of Hill (US3508316, “Hill”).
Re claims 18-19, Bernstein in view of Hoffman disclose claim 17 as discussed above. Bernstein is silent with respect to: 
the lever-receiving portion comprises an inner surface at least partially delimiting the lever-receiving cavity, one or more lever stoppers protruding inwardly from the inner surface; and 
said one or more lever stoppers are engaged into stopper-receiving apertures formed in the lever-receiving portion and are displaceable within the corresponding stopper-receiving aperture from an outside of the lever-receiving cavity.
Hill discloses the lever-receiving portion (figs 10-11 & below) comprises an inner surface at least partially delimiting the lever-receiving cavity (figs 11 & below, col 4, lns 47-51, inner surface of 87), one or more lever stoppers 89 (fig 11, col 4, lns 47-51) protruding inwardly from the inner surface (figs 11 & below); and 
said one or more lever stoppers 89 are engaged into stopper-receiving apertures formed in the lever-receiving portion (fig 11, col 4, lns 47-51, hole in 87 for 89) and are displaceable within the corresponding stopper-receiving aperture from an outside of the lever-receiving cavity (figs 11 & below, col 4, lns 47-51).

    PNG
    media_image6.png
    770
    487
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to lever receiving portion of Bernstein in view of Hoffman to comprise an inner surface at least partially delimiting the lever-receiving cavity, one or more lever stoppers protruding inwardly from the inner surface; and said one or more lever stoppers are engaged into stopper-receiving apertures formed in the lever-receiving portion and are displaceable within the corresponding stopper-receiving aperture from an outside of the lever-receiving cavity, as disclosed by Hill, in order to adjust the limits of movement of the vibration transmitting member, as taught by Hill (col 4, lns 47-51).
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC JOHNSON/Examiner, Art Unit 2834